GINA BEAMAN,                                           )
                                                       )
         Appellant,                                    )
                                                       )
vs.                                                    )        No. SD36473
                                                       )
LOWE'S HOME CENTERS, INC.,                             )        Filed: June 23, 2020
                                                       )
         Respondent.                                   )

                      APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED

         Gina Beaman lost a workers' compensation claim for failure to carry her burden of proof. She appeals,

charging in each of six points that "there was not sufficient competent evidence" to support a decision against her.

See § 287.495.1(4), RSMo. (2000)1

         Only factual findings needed to make an award for the employee need evidentiary support. Annayeva v.

SAB of TSD of City of St. Louis, 597 S.W.3d 196, 200 n.8 (Mo. banc 2020). This tracks a basic precept – no

evidence is needed to find against the party who bore the burden of proof or to uphold that decision on appeal. See,

e.g., Taylor v. Taylor, 585 S.W.3d 390, 395 & n.5 (Mo. App. S.D. 2019).

         Offering no cognizable legal basis for reversal, Beaman's § 287.495.1(4) complaints fail without further

discussion or analysis. See Guinn v. Treasurer, No. SD36380, slip op. at 9 (Mo. App. S.D. May 4, 2020). We

reject all points and affirm the denial of benefits.

MARY W. SHEFFIELD, J. – OPINION AUTHOR
DANIEL E. SCOTT, P.J. – CONCURS
DON E. BURRELL, J. – CONCURS




1Harmonized with the constitutional standard ("supported by competent and substantial evidence[,]" Mo. Const. art.
V, § 18) in Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222 (Mo. banc 2003).